[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                               No. 08-16241                       MAY 15, 2009
                           Non-Argument Calendar                THOMAS K. KAHN
                                                                    CLERK
                         ________________________

                          Agency No. A071-534-087

EFRAIN TAX LOPEZ,


                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (May 15, 2009)

Before CARNES, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

     Efrain Tax Lopez, a native and citizen of Guatemala, petitions for review of
the BIA’s judgment affirming the IJ’s denial of his application for asylum and

withholding of removal under the Immigration and Nationality Act, 8 U.S.C. §§

1158 and 1231, and relief under the Convention Against Torture (CAT), 8 C.F.R.

§ 208.16(c).

      Tax illegally entered the United States in the late 1980s. After applying for

asylum in 1991, Tax returned to Guatemala at least twice, in 1991 and 1996.

Accordingly, after a hearing in August 2007, the IJ denied Tax’s application for

asylum and withholding of removal. See 8 C.F.R. § 1208.8(a) (“An applicant who

leaves the United States without first obtaining advance parole . . . shall be

presumed to have abandoned his or her application [for asylum, withholding of

removal, or CAT relief] under this section.”). Tax appealed the IJ’s judgment to

the BIA. The BIA adopted and affirmed the IJ’s decision and noted specifically its

“agreement with the Immigration Judge’s conclusion that respondent abandoned

his asylum application when he departed the United States without first obtaining

advance parole.” Tax now petitions for review of the BIA’s decision.

      It is clear that the IJ and BIA denied Tax’s application because he failed to

overcome the presumption that traveling abroad without obtaining advance parole

abandons a petition for asylum and withholding of removal. See 8 C.F.R. §§

1208.8; 1208.1(a). Yet, in his brief to this Court, Tax fails to address that issue or

even to mention it. Instead, his brief focuses exclusively on Tax’s allegations of
                                           2
persecution in Guatemala.

      An appellant’s brief must set forth his “contentions and the reasons for them,

with citations to the authorities and parts of the record on which the appellant

relies.” Fed. R. App. P. 28(a)(9)(A). Because Tax has failed to make any

argument that his travel abroad did not abandon his asylum application, his brief is

insufficient to raise that claim and the issue is abandoned. See, e.g., Sepulveda v.

U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (“When an appellant

fails to offer argument on an issue, that issue is abandoned.”).

      In sum, Tax has made no argument that the BIA and IJ erred in deeming his

application abandoned. Therefore we dismiss Tax’s petition for review.

      PETITION DISMISSED.




                                           3